DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 78 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.
Applicant’s election without traverse of Group I in the reply filed on 02/05/2021 is acknowledged.
Claims 22 and 34-44 have also been withdrawn from further consideration by applicant in response to the reply filed on 02/05/2021.

Claim Objections
Claims 8, 9, 12, 24, 26, 29, 31, 33, and 68 are objected to because of the following informalities: The claims recite “the segments”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of segments”. Appropriate correction is required.
Claims 26 and 27 objected to because of the following informalities: The claims recite “the filaments”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of filaments”. Appropriate correction is required.
Claims 27 and 28 are objected to because of the following informalities: The claims recite “the clips”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of clips”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: The claim recites “the cords”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of cords”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: The claim recites “the anchors”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of anchors”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: Line 5 recites “each of the anchors”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “each anchor of the plurality of anchors”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: Line 5 recites “at least two of the cords”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “at least two cords of the plurality of cords”. Appropriate correction is required.
Claim 30 is rejected to for the following informalities: Line 1 recites “the at least two of the cords” In order to keep the claim language consistent, The Office suggests to amend the claim to recite “at least two cords of the plurality of cords”. Appropriate correction is required.
Claim 31  objected to because of the following informalities: The claim recites “the ratchet strips”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of ratchet strips”. Appropriate correction is required.
Claims 31 and 32 are objected to because of the following informalities: The claim recites “the anchors”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of anchors”. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: The claim recites “the strips”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of ratchet strips”. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: The claims recites “the tabs”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of tabs”. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: The claims recites “the filaments”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of filaments”. Appropriate correction is required.
Claim 33 is objected to for the following informalities: Line 2 recites “the threads”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the plurality of filaments”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-16, 24-26, 29, 30, 33, 68, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (PG Pub US 2008/0262609 A1), hereinafter Gross ‘609.
Regarding claims 1-3, Gross ‘609 discloses a device comprising: a sleeve 408 including a plurality of segments 430 and 440 that are adjustable independent of each other when the sleeve 408 is secured to a surface 420 within the catheter 404 (see fig. 1G and 1J; ¶ 0269-0277 and 0283-0285; sleeve 408 and catheter 420 are preloaded within the catheter 404, control wires 480 and 490 are disposed within the adjustable segments 430 and 440, control wires 480 and 490 are coupled to adjustment wires 482 and 492 that are disposed within the catheter 420, thus the sleeve 408 is secured to catheter 420); wherein the surface 420 is an inanimate surface (see fig. 1G, ¶ 0277, a catheter is an inanimate object); and wherein the inanimate surface 420 is configured for threading therethrough from within the sleeve 408 (see fig. 1G and 1J; ¶ 0269-0275).

Regarding claims 1, Gross ‘609 discloses (under a variant interpretation) a device comprising: a sleeve 408 including a plurality of segments 430 and 440 that are adjustable independent of each other when the sleeve 408 is secured to a surface 40 (see fig. 2F; ¶ 0273, 0291, 0293, 0296; when the control wires are pulled, the plurality of segments are shaped to conform to the shape annulus 40 and therefore the sleeve is secured to the annulus/surface 40).

Regarding claims 4-7 and 11-12, Gross ‘609 discloses wherein the surface 40 is an animate surface (see ¶ 0269, figs. 1A and 2F, the annulus 40 comprises tissue which is a living surface of a patient); wherein the animate surface 40 is a tissue (see ¶ 0269, figs. 1A an 2F, the annulus is tissue); wherein the tissue is an organ tissue (see ¶ 0269, figs. 1A an 2F, annulus 
The language “the sleeve reduces the size and preserves the shape” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gross ‘609 meets the structural limitations of the claim, and the sleeve is capable of reducing the size and preserving the shape. The first and second segments are made from a shape memory material and can conform to the shape of the annulus (see ¶ 0114 and 0291). The first and second segments are adjustable and can pierce and attach to the annulus. When the first and second segments are anchored to the annulus and the sleeve is in the closed state, the annulus is reduced in size and preserved in shape by the sleeve (see fig. 5D and ¶ 0317).

Regarding claim 8, Gross ‘609 discloses wherein the segments 430 and 440 are adjustable independent of each other when the sleeve 408 is secured to the surface 40 without piercing the surface 40 (see fig. 2F; ¶ 0069, 00273, 0298; the sleeve does not pierce the surface).

Regarding claim 9, Gross ‘609 discloses wherein the segments 430 and 440 are adjustable independent of each other when the sleeve 404+408 is secured to the surface 40 from within the sleeve 408 via a plurality of sutures 480 and 490 (see fig. 5C, ¶ 0273 and 0313-0316).

Regarding claim 10, Gross ‘609 discloses wherein the sleeve 408 contains a catheter (see figs. 1G-2C; ¶ 0266, 0271-0272, 0277; catheter 404, catheter 410, and catheter 420).

Regarding claims 14 and 15, Gross ‘609 discloses wherein the sleeve 408 contains a tube 610 (see figs. 4A-4D), wherein the tube 610 contains a cutting edge 740 (see fig. 4D, ¶ 0299), a thread 470 (see fig. 4D and ¶ 0275-0276), and a retractable foot 620 (see fig. 4D, ¶ 0299-0300 and 0303).

Regarding claim 16, Gross ‘609 discloses wherein the surface 40 is a tissue of a heart valve 30 (see ¶ 0269, figs. 1A and 2F).

Regarding claims 24 and 25, Gross ‘609 discloses wherein the segments 430 and 440 are adjustable independent of each other when the sleeve 408 is secured to the surface 40 through piercing the surface 40 (see fig. 5A, ¶ 0273 and 0308-0309); and wherein the sleeve 408 is an annuloplasty device (see ¶ 0269).

Regarding claim 26, Gross ‘609 discloses wherein the segments 430 and 440 are adjustable independent of each other based on a plurality of filaments 480 and 490 configured for adjustment independent of each other, wherein the filaments 480 and 490 are coupled to the segments 430 and 440 (see fig. 1G and ¶ 0273).

Regarding claims 29 and 30, Gross ‘609 discloses wherein the sleeve 408 includes a plurality of anchors 740 and a plurality of cords 470 (see figs. 4A-4D, 5A-5D), wherein the cords 470 span between the anchors 740 (see figs. 4B-4C), wherein the segments 430 and 440 are adjustable independent of each other when the sleeve 408 is secured onto the surface 40 based on the anchors 740 enabling the cords 470 to be independently wedged thereto (see fig. 5D and ¶ 0317, the anchors puncture the surface to anchor the sleeve to the surface and the sleeve can be adjusted to a closed state when the sleeve is anchored to the surface), wherein each of the anchors 740 hosts at least two of the cords 470 (see figs. 4A-4D, ¶ 0273, 0298 and 0308-0309); and wherein the at least two of the cords 470 longitudinally extend along at least two different longitudinal planes that are laterally spaced apart from each other (see fig. 4C and 5A).

Regarding claim 33, Gross ‘609 discloses wherein the sleeve 408 includes a plurality of tabs 460 (a tab can be defined as something used for holding, and the tabs 460 hold filaments 470) and a plurality of filaments 470, wherein the filaments 470 extend through the tabs 460 such that the filaments 470 run interior to the sleeve 408 and exterior to the sleeve 408 (see figs. 1G and 1J; ¶ 0275-0276), wherein the segments 430 and 440 are adjustable independent 

Regarding claim 68, Gross ‘609 discloses a method comprising: laying a sleeve 408 onto a surface 40, wherein the sleeve 408 includes a plurality of segments 430 and 440 (see fig. 1G and ¶ 0269); securing the sleeve 408 to the surface 40 (see fig. 5A and ¶ 0308-0309); and adjusting the segments 430 and 440 independent of each other from outside the sleeve 408 (see fig. 1G and 1J, ¶ 0273).

Regarding claim 84, Gross ‘609 discloses a device comprising: an elongated member 408 including a plurality of segments 430 and 440 that are adjustable independent of each other when the elongated member 408 is secured onto a surface 40 of a valve 30 of a heart 20 (see figs. 2A-2F, ¶ 0269, 0273, and 0296).

Claims 1, 4-7, 11, 13, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (PG Pub US 2015/0081014 A1), hereinafter Gross ‘014.
Regarding claim 1, Gross ‘014 discloses a device comprising: a sleeve 408 (see fig. 17G and ¶ 0541) including a plurality of segments 430 and 440 that are adjustable independent of each other when the sleeve 408 is secured to a surface 40 (see figs. 18A-18B and ¶ 0545-0546, 

Regarding claims 4-7, 11, and 13, Gross ‘014 discloses wherein the surface 40 is an animate surface (see fig. 17A and ¶ 0619, the tissue of annulus 40 is a living surface); wherein the animate surface 40 is a tissue (see fig. 17A and ¶ 0619, the tissue of annulus 40 is a living surface); wherein the tissue 40 is an organ tissue (see fig. 17A and ¶ 0619, the tissue 40 is the annulus of the valve 30 of the heart 20 which is an organ); wherein the organ tissue 40 is a heart tissue (see fig. 17A and ¶ 0619, the tissue 40 is the annulus of the valve 30 of the heart 20 which is an organ); wherein the heart tissue 40 is a valve tissue (see fig. 17A and ¶ 0619, the tissue 40 is the annulus of the valve 30 of the heart 20 which is an organ); and wherein the valve tissue 40 is a tricuspid valve (see ¶ 0650).

Regarding claims 31 and 32, Gross ‘014 discloses wherein the sleeve 408 includes a plurality of anchors 461 and a plurality of ratchet strips 202, wherein the ratchet strips 202 span between the anchors 461 (see fig. 1; ¶ 0421), wherein the segments 430 and 440 are adjustable independent of each other when the sleeve 408 is secured onto the surface 40 based on the anchors 461 enabling the ratchet strips 202 to be independently moved (see figs. 1, 17G, 19A, 28D; ¶ 0421, 0546, and 0711; The sleeve is adjustable and can pierce and attach to the annulus. When the sleeve is anchored to the annulus, the sleeve can be adjusted to a closed state); and wherein at least one of the anchors 461 includes a portion that is configured for releasing at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross ‘609 in view of Allen et al. (PG Pub US 2006/0064116 A1), hereinafter Allen.
Regarding claim 17, Gross ‘609 discloses the claimed invention substantially as claimed, as set forth above in claim 14. Gross ‘609 discloses does not disclose wherein the tube contains a needle, a toggle, and a thread, wherein the toggle is coupled to the thread, wherein the needle carries the toggle and the thread.
However, Allen, in the same field of endeavor, teaches a similar heart valve repair device comprising a needle 96, a toggle 92, and a thread 94, wherein the toggle 92 is coupled to the thread 94, wherein the needle 96 carries the toggle 92 and the thread 94 (see figs. 5A-5B and ¶ 0094).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Gross ‘609 to have the tube contain a needle, a toggle, and a thread, wherein the toggle is coupled to the thread, wherein the needle 

Regarding claim 18, modified Gross ‘609 discloses the claimed invention substantially as claimed, as set forth above in claim 17. Gross ‘609 further discloses wherein the surface 40 is a tissue of a heart valve 30 (see fig. 1A and ¶ 0269).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross ‘609 in view of Tylis et al. (PG Pub US 2017/0135817 A1), hereinafter Tylis.
Regarding claims 19-21, Gross ‘609 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Gross ‘609 discloses that the sleeve 408 contains a resilient needle 406 (see fig. 1E and ¶ 0268). Gross ‘609 does not disclose that the needle is hollow, wherein the needle includes a shape memory material, wherein the shape memory material has a default non-rectilinear shape, and wherein the default non-rectilinear shape includes an arcuate portion.
However, Tylis, in the same field of endeavor, teaches (figs. 12A-12B) a similar heart valve repair device comprising a needle 392 that is hollow (see ¶ 0130, the needle has a lumen), wherein the needle 392 includes a shape memory material (see ¶ 0130, shape memory material is comprised of nitinol), wherein the shape memory material has a default non-rectilinear shape (see fig. 12A and ¶ 0130, the needle is curved), and wherein the default non-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Gross ‘609 to have the needle is hollow, wherein the needle includes a shape memory material, wherein the shape memory material has a default non-rectilinear shape, and wherein the default non-rectilinear shape includes an arcuate portion as taught by Tylis, for the purpose of allowing another object to pass through the lumen of the needle in order to perform a surgical procedure (see Tylis ¶ 0130).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gross ‘014.
Regarding claim 23, Gross ‘014 (embodiment of fig. 17G) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Gross ‘014 (embodiment of figs. 17A-17J) does not disclose wherein the sleeve includes a closed end portion.
However, Gross ‘014, in a different embodiment (embodiment of figs. 28A-28D) discloses a sleeve 4408 that includes a closed end portion (see fig. 28D and ¶ 0711).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Gross ‘014 (embodiment of figs. 17A-17J) to have the sleeve includes a closed end portion as taught by Gross ‘014 (embodiment of figs. 28A-28D) for the purpose of reducing the circumference of the annulus, preventing recurring dilation of the mitral valve, and reducing mitral regurgitation (see Gross ‘014 ¶ 0711).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gross ‘609 in view of Mirkai (PG Pub US 2016/0045313 A1), hereinafter Miraki.
Regarding claims 27 and 28, Gross ‘609 discloses the claimed invention substantially as claimed, as set forth above in claim 26. Gross ‘609 does not disclose wherein the filaments are configured for adjustment independent of each other based on a plurality of clips that are configured for adjustment independent of each other, wherein the filaments are tensioned based on the clips; and wherein the clips are permanently coupled to the sleeve.
However, Miraki, in the same field of endeavor, teaches a similar heart valve repair device 2 wherein the filaments 208 are configured for adjustment independent of each other based on a plurality of clips 4/200 that are configured for adjustment independent of each other, wherein the filaments 208 are tensioned based on the clips 4/200 (see fig. 1 and 4B; ¶ 0009, 0027, 0038, and 0051); and wherein the clips 4/200 are permanently coupled to the sleeve 2 (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Gross ‘609 to have the filaments are configured for adjustment independent of each other based on a plurality of clips that are configured for adjustment independent of each other, wherein the filaments are tensioned based on the clips; and wherein the clips are permanently coupled to the sleeve as taught by Mirkai, for the purpose of providing an attachment for the filaments which provides a more precise movement when tensioned (see Mirkai ¶ 0038 and 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cartledge et al. (PG Pub US 2007/0016287 A1) teaches a heart valve repair device comprising a plurality of clips and a filament; Shaolian et al. (PG Pub US 2013/0066420 A1) teaches an adjustable annuloplasty ring; Reed (Wright et al. No. US 5,201,880 A) teaches an adjustable mitral and tricuspid annuloplasty ring; and Gross (Patent No. US 5,824,066 A) teaches an annuloplasty ring having an adjustable configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771